SAYRE, JUDGE:
An application of the claimant, Tyann Dawn Lester, for an award under the West Virginia Crime Victims Compensation Act, was filed November 14, 2003. The report of the Claim Investigator, filed January 3, 2005, recommended that the claim be held in abeyance, to which the claimant filed no response. An Order was issued on August 31, 2005, ordering that no award be made, in response to which the claimant’s request for hearing was filed September 15, 2005.
This matter came on for hearing May 28, 2009, claimant appearing by counsel Michael Magann and the State of West Virginia by counsel, Gretchen Murphy, Assistant Attorney General.
The Court has reviewed the record and determined that the claimant ’ s father, Don Spears, was an innocent victim of criminal conduct. Funeral expenses of $3,419.36 and burial expenses of $2,634.00 were incurred, for a total of $6,053.36. Based upon a Stipulation entered into by claimant and respondent, the parties have agreed to settle this claim in the amount of $6,000.00, representing the maximum award for funeral and burial expenses allowed under W.Va. Code §14-2A-3(f)(2) in effect at the time of the incident.